Title: Richard Cranch to John Adams, 11 June 1779
From: Cranch, Richard
To: Adams, John



My dear Friend and Bror:
Boston June 11th. 1779

I have just now deliver’d to your Friend Genl. Warren of the Navy-Board, a Pacquet from Sister Adams directed to you. The Genl. informs me that a Vessell will sail for Nants next Sunday, by which he will send it. Tho’ I cannot learn that any of my former Letters have reach’d you, yet I gladly take hold of the same Oportunity to try again to convey a Letter to so dear a Friend. I have had the happiness of receiving one Letter (and but one) from you since you left us, the Date of which I cannot recollect, as I have it not here with me, in which you encourage me to make some Communications to the Philosophic Society to which you have been admitted. A Compliance with such an Intimation would be extremely agreeable to me was I at Leasure and my Country in Peace; but Bellona and the Muses suit ill together. I hope, however, that in some future Time I may have the Honour and Pleasure of such a Correspondence. You will perceive by the inclosed Paper that I am again return’d a Member by your native Town to represent them in the General Court. The present Time requires much better Abillities than mine to be exerted.—I will, how­ever, do the best I can. Your Friend Warren, you will perceive, declin’d taking a Seat at the Board, and I am glad of it, as we want such Men in the House. Government has been greatly perplex’d for some Time past; and our greatest Embarrasments have originated, as I apprehend, in the great Scarcity of Grain occasion’d by a severe Drought that cut off a great Part of our Harvest the last Year. Hence the necessity of the Consumer became so urgent that he must give whatever Price the Seller would please to ask for his Grain, and a higher Price was every Day demanded; this encourag’d many base Minds to withold from selling in hopes of getting a still more enormous Price in future. This increased the Evil by adding an artificial  Scarcity, ’till at last the Price of Corn has amounted to forty dollars per Bushel. The Consequence of which has been that Labour has risen in nearly the same Proportion, and other Produce has been estimated by the Price of Bread; this has led the Merchant and Trader to raise their Goods in a like Proportion, in order to Ballance with the Farmer. This I take to have been the chief Source of the present sudden rise of things, and that the Evil is not to be charg’d wholly or chiefly (as many People will have it) to the Depreciation of the Currency. From this State of Things Government has been oblig’d, in Justice, to allow its Servants six or seven times as much nominally for their Services, as would have sufficed had things remained at the usual Price. Hence the Taxes laid on the People prov’d insufficient for the Purposes of Government—The Treasury is exhausted—temporary expedients of giving Notes, borrowing, &c. are try’d to little purpose—Servants of Government in the main time kept out of their Due—Credit of Government lower’d, and general uneasiness introduced. To remeddy the Evil in part, and to prevent a further Depreciation of the Currency, Congress has call’d upon the United States to pay into the Continenal Treasury by the 1st. of Jany. next forty five Millions of Dollars, six Million of which is apportioned on this State. For the Removal of the former Evil of Scarcity, we must look to him who ruleth the Seasons, and “giveth Bread to the eater.” At present we have more Grain growing, I suppose, than we ever had at one Time before, and a Prospect of a fine Harvest.
By Express received yesterday from Genl. Gates (who commands on the R: Island Station) it appears that the Enemy are again in the North River with a Design, as he supposes, to attack Genl. Washington, and make Depredations on the Eastern States; I cannot learn what Number of the Enemy are at North River. We have ordered two Thousand Men to be raised immediately to fill up our Part of the Continental Batallions, and eight Hundred Men for the Defence of R: Island State. The Tory Band of Loyal Refugees, as they stile themselves, headed by George Leonard the Miller, are employ’d in coasting between N. York and Nantucket on the notable Business of Sheep-stealing, robing Hen-roosts &c. We have taken several of their small Arm’d Vessells; and this Morning arrived here the Blaze-Castle of eighteen Carriage and six Swivel Guns, taken by three of our Letter of Marque Vessells. She had 90 Men, and was sent from Hallifax on purpose to Cruise on this Coast. The Vessells that took her had just sail’d from Piscataqua, bound to the W: Indies. It seems the Commander of the Blaze-Castle had received intelligence of several Merchant-Men being about to sail from Portsmouth, and was watching for them, but caught a Tartar. I have enclos’d an Address from Congress which was read in Court this Day, and order’d to be reprinted. I think it will give you Pleasure; also one of Mr. Tudor’s Orations presented to you by Mr. Gill the Printer, and some NewsPapers.
I hope you will excuse the Length of this letter, and believe me to be with the highest Esteem, your oblig’d Friend and Brother,

Richard Cranch


Mrs. Adams and your Children were well Yesterday. Mrs. Cranch and our Children, and all Friends at Braintree and Weymouth were well when I left home, whose best Wishes attend you. Give my Love to Cousin Johnny and desire him to write to his Cousins by every Oportunity. They did not know of my Writing at present, or else they would have wrote to him.
P.S. Our House has voted a Tax of £1800,000 (being the six Million Dollars for the Continent) and One Million Pounds for the use of this State, to go out directly.

